NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLO IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

AVALANCHE INTERNATIONAL,CORP.

 

CONVERTIBLE NOTE

 

Issuance Date: June 4, 2015

Note No. AVLP-1

Original Principal Amount: $50,000

Consideration Paid at Close: $50,000

 

FOR VALUE RECEIVED, Avalanche International, Corp., a Nevada corporation (the
"Company"), hereby promises to pay to the order of Black Mountain Equities, Inc.
or registered assigns (the "Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest ("Interest") on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, upon the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof).

 

The Original Principal Amount is $55,000 (Fifty Five thousand) plus accrued and
unpaid interest and any other fees. The Consideration is $50,000 (Fifty
thousand) payable by wire transfer (there exists a $5,000 original issue
discount (the "OID',)). The Holder shall pay $25,000 of Consideration upon
closing of this Note and $25,000 on the day that is 4 days after closing. For
purposes hereof, the term "Outstanding Balance" means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid
interest, collection and enforcements costs, and any other fees or charges
incurred under this Note. The Original Principal Amount due to Holder shall be
prorated based on the Consideration paid by Holder (plus an approximate 6%
Original Issue Discount).

 

(1)GENERAL TERMS

 

(a)                  Payment of Principal. The "Maturity Date" shall be one year
from the date of payment, as may be extended at the option of the Holder in the
event that, and for so long as, an Event of Default (as defined below) shall not
have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section l) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section I )
that with the passage of time and the failure to cure would result in an Event
of Default.

 

(b)                  Interest. A one-time interest charge of ten percent (I0%)
("Interest Rate") shall be applied on the Issuance Date to the Original
Principal Amount. Interest hereunder shall be paid on the Maturity Date (or
sooner as provided herein) to the Holder or its assignee in whose name this Note
is registered on the records of the Company regarding registration and transfers
of Notes in cash or converted into Common Stock at the Conversion Price provided
the Equity Conditions are satisfied.

1

 

 

(c)                   Security. This Note shall not be secured by any collateral
or any assets pledged to the Holder.

 

(d)                  Inducement. Company shall provide Five thousand shares
(5,000) to the Holder

in the form of one certificate within I 0 days of closing.

 

(2)EVENTS OF DEFAU LT.

 

(a)                 An "Event of Default'', wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)                    The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document ;

 

(ii)                  A Conversion Failure as defined in section 3(bXii)

 

(iii)                 The Company or any subsidiary of the Company shall
commence, or there shall be commenced against the Company or any subsidiary of
the Company under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization ,
arrangement. adjustment of debt. relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary of the Company or there is
commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one (61)
days; or the Company or any subsidiary of the Company makes a general assignment
for the benefit of creditors; or the Company or any subsidiary of the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company or any subsidiary
of the Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing;

 

(iv)                 The Company or any subsidiary of the Company shall default
in any of its obligations under any other Note or any mortgage, cred it
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company or any subsidiary of the Company
in an amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(v)                  The Common Stock is suspended or delisted for trading on
the Over the Counter Bulletin Board market (the "Primary Market'').

 

(vi)                 The Company loses its ability to deliver shares via
"DWAC/FAST” electronic transfer.

(vii)               The Company loses its status as "OTC Eligible.''

2

 

 

(viii)              The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.

 

(b)                 Upon the occurrence of any Event of Default, the Outstanding
Balance shall immediately increase to 120% of the Outstanding Balance
immediately prior to the occurrence of the Event of Default (the "Default
Effect"). The Default Effect shall automatically apply upon the occurrence of an
Event of Default without the need for any party to give any notice or take any
other action.

 

(3)                 CONVERSION OF NOTE. This Note shall be convertible into
shares of the Company's Common Stock, on the terms and conditions the forth in
this Section 3.

 

(a)                 Conversion Right. Subject to the provisions of Section 3(c),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and non-assessable shares of Common Stock in
accordance with Section 3(b), at the Conversion Price (as defined below). The
number of shares of Common Stock issuable upon conversion of any Conversion
Amount pursuant to this Section 3(a) shall be equal to the quotient of dividing
the Conversion Amount by the Conversion Price. The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer agent fees, legal fees, costs
and any other fees or costs that may be incurred or charged in connection with
the issuance of shares of the Company's Common Stock to the Holder arising out
of or relating to the conversion of this Note.

 

(i)                    "Conversion Amount" means the portion of the Original
Principal Amount and Interest to be converted, plus any penalties, redeemed or
otherwise with respect to which this determination is being made.

 

(ii)                  “Conversion Price" shall equal 70% of the average of the 3
lowest closing prices occurring during the twenty (20) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Note, subject to adjustment as provided in this
Note. Mechanics of Conversion.

 

(iii)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by email, facsimile (or otherwise deliver), for receipt on or prior to
1 1:59 p.m., New York, NY Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit A (the "Conversion Notice") to
the Company. On or before the third Business Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (A) if
legends are not required to be placed on certificates of Common Stock pursuant
to the then existing provisions of Rule 144 of the Securities Act of 1933 ("Rule
144") and provided that the Transfer Agent is participating in the Depository
Trust Company's ("OTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the OTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of th
is Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

3

 

 

(iv)                 Company's failure to Timely Convert. If within two (2)
Trading Days after the Company's receipt of the facsimile or email copy of a
Conversion Notice the Company shall fail to issue and deliver to Holder via
"OWAC/f AST" electronic transfer the number of shares of Common Stock to which
the Holder is entitled upon such holder's conversion of any Conversion Amount (a
"Conversion Feature").the .original Principal Amount of the Note shall increase
by $2,000 per day until the Company issues and delivers a certificate to the
Holder or credit the Holder's balance account with OTC for the number of shares
of Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (under Holder's and Company' s expectation that any
damages will tack back to the Issuance Date). Company will not be subject to any
penalties once ifs transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder's and
Company's expectations that any returned conversion amounts will tack back to
the original date of the Note).

 

(v)                  DWAC/FAST Eligibility. If the Company fails for any reason
to deliver to the Holder the Shares by DWAC/FAST electronic transfer (such as by
delivering a physical stock certificate), or if there is a Conversion Failure as
defined in Section 3(bXii), and if the Holder incurs a Market Price Loss, then
at any time subsequent to incurring the loss the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Market Price Loss and the Company must make the Holder whole by either of the
following options at Holder's election:

 

Market Price Loss = ((High trade price for the period between the day of
conversion and the day the shares clear in the Holder's brokerage account) x
(Number of shares receivable from the conversion)) - [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

 

Option A - Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder's written notice to the Company.

 

Option B -Add Market Price Loss to Outstanding Balance. The Company must pay the
Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder's and the Company's expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(vi)               OTC Eligibility & Sub-Penny. If the Company fails to maintain
its status as "OTC Eligible" for any reason, or, if the Conversion Price is less
than $0.0 I , the Principal Amount of the Note shall increase by five thousand
dollars ($5,000) (under Holder' s and Company's expectation that any Principal
Amount increase will tack back to the Issuance Date). In addition, the
Conversion Price shall be redefined to equal 50% of the average of the 3 lowest
closing prices occurring during the twenty five (25) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Note, subject to adjustment as provided in this
Note.

 

(vii)             Book-Entry. Notwithstanding anything to the contrary set forth
herein upon conversion of an portion of this Note in accordance with the terms
hereof, the Holder shall not be required t phs1cally surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (BJ the Holder has provided the Company with prior written notice
(which notice may be included m a Conversion Notice) requesting re1ssuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions .or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

4

 

 

(b)                 Limitations on Conversions or Trading.

 

(i)                  Beneficial Ownership. The Company shall not effect any
conversions or this Note and the Holder shall not have the right to convert any
portion or this Note or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined m accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares 85 payment of interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.9/0
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof.
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Note is convertible shall be the responsibility and
obligation of the Holder. If the Holder has delivered a Conversion Notice for a
principal amount of this Note that, without regard to any other shares that the
Holder or its affiliates may beneficially own, would result in the issuance in
excess of the permitted amount hereunder, the Company shall notify the Holder of
this fact and shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date in accordance with Section
3(a) and, any principal amount tendered for conversion in excess of the
permitted amount hereunder shall remain outstanding under this Note. The
provisions of this Section may be waived at any time by Holder upon written
notification to the Company.

 

(c)                 Other Provisions.

 

(i)                  Share Reservation. The Company shall at au times reserve
and keep available out or its authorized Common Stock a number or shares equal
to at least 3 (three) times the full number or shares or Common Stock issuable
upon conversion of all outstanding amounts under this Note; and within 3 (three)
Business Days following the receipt by the Company of a Holder's notice that
such minimum number of Underlying Shares is not so reserved, the Company shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement .The Company will at all times reserve at least 1,000,000
shares of Common Stock for conversion.

 

(ii)                Prepavment. At any time within the 180 day period
immediately following the Issuance Date, the Company shall have the option, upon
10 business days' notice to Holder, to pre pay the entire remaining outstanding
principal amount of this Note in cash, provided that (i) the Company shall pay
the Holder 1 15% of the Outstanding Balance, (ii) such amount must be paid in
cash on the next business day following such I0 business day notice period, and
(iii) the Holder may still convert this Note pursuant to the terms hereof at all
times until such prepayment amount has been received in full. Except as set
forth in this Section the Company may not prepay this Note in whole or in part.

 

(iii)              Terms of Future Financings. So long as this Note is
outstanding, upon any issuance by the Company or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Holder in this Note, then the Company shall notify the Holder of such
additional or more favorable term and such term, at Holder's option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another. security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion look-back periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage.

 

5

 

 

(iv)               All calculations under this Section 3 shall be rounded up to
the nearest $0.0000 I or whole share.

 

(v)                 Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(4)                 SECTION 3CAX9) OR 3(AX l0) TRANSACTION. So long as this Note
is outstanding, the Company shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a "3(a)(9)
Transaction") or Section 3(aXIO) of the Securities Act (a "3(aXI O)
Transaction"). In the event that the Company does enter into, or makes any
issuance of Common Stock related to a 3(aX9) Transaction or a 3(a)( I 0)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than $25,000,
will be assessed and will become immediately due and payable to the Holder at
its election in the form of cash payment or addition to the balance of this
Note.

 

(5)                 PIGGYBACK REGISTRATION RIGHTS. The Company shall include on
the next registration statement the Company files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.

 

(6)                 REISSUANCE OF THIS NOTE.

 

(a)                 Assignability. The Company may not assign this Note. This
Note will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without Company's approval.

 

(b)                 Lost Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note
representing the outstanding Principal.

 

(7)              NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) (iii) upon receipt, when sent by email; or (iv) one ( I) Trading
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be those set forth in the
communications and documents that each party has provided the other immediately
preceding the issuance of this Note or at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party three (3) Business Days
prior to the effectiveness of such change. Written conformation of receipt (i)
given by the recipient of such notice, consent, waiver or other communication,
(ii) mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

6

 

 

The addresses for such communications shall be:

 

If to the Company, to:

 

Avalanche International, Corp. 5940 S. Rainbow Avenue

Las Vegas, NV 891 18

 

Attn: Rachel Boulds, CFO

Email: Rachel@AvalanchelntemationalC orp.com

 

If to the Holder:

 

Black Mountain Equities, Inc.

13366 Greenstone Crt.

San Diego.CA 9213 I

 

Attn: Adam Baker

Email: adam@blackmountainequities.com

 

(8)                 APPLICABLE LAW ANO VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada. without giving
effect to conflicts of laws thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the city and county of San Diego, in the State of California. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

 

(a)                 WAIVER. Any waiver by the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Holder to insist upon strict adherence to any term
of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.

 

(Signature Page Follows)

7

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

COMPANY:

 

Avalanche International, Corp.

 

By: /s/ Philip Mansour

Name: Philip Mansour

Title: President and Chief Executive Officer

 

 

HOLDER:

 

Black Mountain Equities, Inc.

 

By: /s/ Adam Baker

Name: Adam Baker

Title: Principal

 



8

 